UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                 )
ANTONIO COLBERT,                                 )
                                                 )
        Plaintiff,                               )
                                                 )
                v.                               )                 Civil Action No. 11-665 (JDB)
                                                 )
POST OFFICE: CONSUMER AFFAIRS,                   )
                                                 )
        Defendant.                               )
                                                 )

                                       MEMORANDUM

        Plaintiff filed this action in Superior Court against defendant Post Office: Consumer

Affairs, complaining that he has not received his mail for some time. Defendant removed the

case and has now moved to dismiss under Federal Rule of Civil Procedure 12(b)(1), (2), (5), and

(6). See Def.’s Mot. to Dismiss, ECF No. 3. The Court ordered plaintiff to respond to

defendant’s motion on or before May 6, 2011 and warned plaintiff that failure to timely respond

could result in defendant’s motion being granted as conceded. Order, ECF No. 4. To date,

plaintiff has not filed any response. The Court will therefore grant the motion to dismiss as

conceded and dismiss this case. A separate order consistent with this Memorandum shall issue

this date.

                                                                    /s/
                                                                    JOHN D. BATES
DATE: May 18, 2011                                                  United States District Judge